Citation Nr: 9933899	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, currently diagnosed as mitral valve prolapse.

2.  Entitlement to service connection for headaches and 
dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1989 and from December 1990 to May 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for a cardiac disorder and for headaches and 
dizziness.

In June 1998, the Board remanded the issue to the RO for 
further development.  Further, three separate Travel Board 
hearings have been held before three different Members of the 
Board in February 1994, June 1997, and May 1999.  The Member 
conducting the first Travel Board hearing is no longer with 
the Board.  The remaining two Members who conducted hearings 
are signatories to this decision.  Transcripts of the 
testimony taken at each hearing have been associated with the 
claims file.  

The issue of entitlement to service connection for a 
cardiovascular disability, currently diagnosed as mitral 
valve prolapse, will be discussed below, the remaining issue 
of service connection for headaches and dizziness will be 
discussed only in the REMAND section of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran sought treatment for a cardiovascular 
disorder within five months after service separation and was 
placed on continuous medication for cardiac arrhythmia.

3.  In view of the relative equipoise of positive and 
negative evidence, the record reflects that the veteran's 
cardiovascular disorder, currently diagnosed as mitral valve 
prolapse, most likely had its onset during active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
cardiovascular disability, currently diagnosed as mitral 
valve prolapse, was manifested to a compensable degree within 
one year following service separation; as such, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic 
Code (DC) 7000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Importantly, service connection may also be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  That is to say, service connection for a 
cardiovascular disorder or endocarditis (which includes all 
forms of valvular heart disease) may be established based on 
a legal "presumption" by showing that the disorder 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  

A review of the veteran's service medical records from both 
periods of active duty reveals no complaints, symptomatology, 
or findings of a cardiovascular disorder.  The April 1991 
redeployment examination report demonstrates a normal 
clinical evaluation of the veteran's heart.  In addition, 
there is no indication of an in-service history of cardiac 
symptomatology of any kind.

However, post service medical records show that the veteran 
sought treatment in October 1991, five months after service 
separation, for a several week history of dizziness, pre-
syncopal episodes, and short term blackouts associated with 
headache and irregular pulse.  A Holter monitor showed severe 
cardiac arrhythmias, rule/out pre-excitation syndrome or 
mitral valve prolapse with multiple episodes of frequent 
premature atrial contractions, runs of paroxysmal atrial 
tachycardia, premature ventricular contractions, and salvos 
of ventricular tachycardia.  He was immediately hospitalized 
with suspected supraventricular tachycardia and ventricular 
tachycardia.  He underwent a cardiac diagnostic work-up and 
was placed on Verapamil for arrhythmia control.  The final 
diagnosis was supraventricular tachycardia with 
atrioventricular dissociation and atrioventricular node 
escape rhythm with irregular retrograde atrial conduction.  

A follow-up private treatment record reveals that the veteran 
did not tolerate the Verapamil and the medication was changed 
to Digoxin.  One treating physician noted that the etiology 
of the veteran's arrhythmia was unclear but he suspected that 
it could be transient and related to subclinical pericarditis 
or other viral insult.  Nonetheless, in a VA heart 
examination report in October 1992, one year later, his 
medications included cardiac medications, Quinidex and 
Tenormin, with good control of his symptoms.  Further, the 
diagnosis remained supraventricular tachycardia, episodes of 
atrial flutter with rapid ventricular response, and 
occasional nodal rhythm.

At a personal hearing at the RO in September 1993, the 
veteran testified that he was found to have an irregular 
heartbeat shortly after service separation and had been tried 
on seven or eight different medications, including the then-
current Norpace and Tenormin.  He related that he was not 
having too many symptoms and the medication was helping.  At 
the first Travel Board hearing in February 1994, the veteran 
reflected that he was still on daily medication for an 
irregular heartbeat.  He indicated that his treating 
physician was uncertain of what caused the irregularity but 
rather was focusing on how to treat it.  At the second Travel 
Board in June 1997, he remarked that he was first told of his 
cardiac problem approximately four months after separation 
from active duty.  He had been on medication for nearly two 
years but his private treating physician had since taken him 
off of the medication.  He had also been told that he had 
mitral valve prolapse.  At the final Travel Board hearing in 
May 1999, he reported treatment for cardiac arrhythmia 
shortly after service separation and had been on medication 
but was not on medication at the time of the hearing.  

A more recent Thallium scan report dated in November 1996 
showed a mildly abnormal result consistent with an 
inferobasal defect probably secondary to attenuation by 
diaphragmatic interposition, and mild left ventricular 
dilatation.  The examiner noted that areas of abnormality 
were frequently localized in the inferior and inferobasal 
portions of the left ventricle in the presence of mitral 
valve prolapse syndrome.  Whether the mild abnormality was 
related to the syndrome or to the attenuation by 
diaphragmatic interposition could not be determined.  
Subacute bacterial endocarditis prophylaxis for the mitral 
valve prolapse was recommended.  A letter dated in March 1997 
from the veteran's private treating physician reflected that 
the veteran was diagnosed with intermittent palpitations due 
to chronic nodal tachycardia and he should have no 
limitations with respect to his National Guard duty.  In the 
most recent VA heart examination report dated in December 
1998, the examiner noted a documented history of intermittent 
atrial flutter and junctional tachycardia but the veteran was 
noted to be doing well at the time and was not on any 
medication.

Based on the evidence above, the Board finds that the veteran 
was shown to have a cardiac disorder within the one year 
presumptive period applicable to cardiovascular disease.  In 
that regard, the record reflects that he was diagnosed with a 
cardiac arrhythmia and mitral valve prolapse in October 1991, 
five months after service separation.  Thus, it is clear that 
there was a cardiac disorder present within a year after 
service, and it has not been shown to have preexisted 
service.  

The next question to address is whether the veteran's 
disorder manifested to a compensable degree within the 
applicable time limits, and the Board finds that it did.  
First, the Board notes that when a veteran has been diagnosed 
as having a specific condition and the diagnosed condition is 
not listed in the Schedule for Rating Disabilities, the 
diagnosed condition will be evaluated by analogy to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  

In that respect, the Board considers, without deciding, the 
veteran's mitral valve prolapse to be analogous to valvular 
heart disease under Diagnostic Code (DC) 7000.  Under DC, a 
10 percent evaluation is warranted for, among other things, 
continuous medication.  In this case, the objective clinical 
evidence has revealed that the veteran was treated with 
several cardiac medications in an attempt to control his 
arrhythmia.  Although he is apparently no longer taking 
medication, for purposes of determining presumptive service-
connection, the evidence is clear that he was required to 
take medication at the time of the initial diagnosis and for 
several years thereafter.  Thus, the Board concludes, with 
reasonable doubt in favor of the veteran, that the 
combination of a diagnosed cardiac arrhythmia with mitral 
valve prolapse within one year of service separation and the 
necessity of continuous medication at the time, permits the 
grant of the benefit requested.  As such, the Board concludes 
that the benefit of the doubt regarding the presumption of 
service connection belongs to the veteran, and that service 
connection for a cardiovascular disorder, currently diagnosed 
as mitral valve prolapse, is therefore in order.  


ORDER

The claim for entitlement to service connection for a 
cardiovascular disability, currently diagnosed as mitral 
valve prolapse, is granted.


REMAND

With respect to the remaining issue of service connection for 
headaches and dizziness, the Board finds, as an initial 
matter, that a determination with respect to well-
groundedness need not be made at this time as a remand is 
necessary in order to correct a procedural or due process 
defect.  Specifically, in the most recent Travel Board 
hearing, the veteran maintained that his claim for headaches 
and dizziness was related to his claim for a cardiovascular 
disorder.  Given the grant of service-connection for a 
cardiovascular disorder above, the Board finds that a 
procedural issue is raised with respect to a secondary 
service-connected claim, which has not yet been addressed by 
the RO.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999); Allen  
v. Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  Although there is a medical opinion 
associated with the claims file that the veteran's headaches 
and dizziness are not correlated to his cardiac arrhythmias, 
as a technical-legal matter, the issue of secondary service 
connection has not yet been thoroughly addressed.  
Accordingly, it is the Board's opinion that the claim for 
service connection for headaches and dizziness should be 
remanded for consideration of the claim on a secondary basis.  

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are 
additional medical records available which might offer an 
opinion with respect to secondary service connection and 
attempt should be made to obtain those records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any cardiac disorder, headaches, and 
dizziness, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for headaches and dizziness 
secondary to a service-connected 
cardiovascular disability.  Consideration 
should be given to Allen v. Brown, 7 Vet. 
App. 439 (1995) and 38 C.F.R. § 3.310 
(1999).  In the event the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
statement of the case on the secondary 
service-connected claim and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	C. W. SYMANSKI	JAMES W. ENGLE
Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals


		
MICHAEL D. LYON 
Member, Board of Veterans' Appeal






